DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 31, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 6 line 2 on page 10:
“… communications device use LoRa (Long Range) communications.”
Claim 7 line 2 on page 10:
“… communications device uses communications selected from a group consisting of …”
Claim 10 line 2 on page 10:
“… selected from a group consisting of shopping cart, …”
Claim 11 line 2 on page 11:
“… method comprising 
Claim 12 line 2 on page 11:
“…, further comprising a step of storing a plurality …”
Claim 13 line 1 on page 11:
“…, further comprising a step of uploading the …”
Claim 20 line 1 on page 12:
“…, further comprising a step of date stamping …”

	(Examiner’s Note: The amendment to claim 6 is due to LoRa being an acronym for Long Range (see paragraph 26 of the Specification) and to make clear what the acronym is defined as.  Claim 10 has a misspelling for the term “form” and is changed to “from”.  The other issues to the claims presented above are due to antecedent basis issues.)

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior arts of record taken alone or in combination fail to teach or suggest:
“wherein when the magnetic sensor detects a magnetic stripe the digital processor is notified and the rotation sensor provides a wheel rotation value until a next magnetic stripe is detected, a first logic value is determined when the wheel rotation value is greater than a predetermined rotation value and a second logic value is determined when the wheel rotation value is not greater than the predetermined rotation value, the first or second logic value is stored; and detection of another magnetic stripe and another next magnetic stripe continues for determining first or second logic values until the stored first and/or second logic values complete a location word, wherein the location word and an associated time stamp are stored in the non-volatile memory,” when used in combination with all other limitations of claim 1.
	Claims 2-10 are allowed for depending on claim 1.
Regarding independent claim 11, the prior arts of record taken alone or in combination fail to teach or suggest:
“comparing each of the measured angular rotations to a predetermined angular rotation value, wherein if the measured angular rotation is great than the predetermined angular rotation value then store a first logic value into a location word, and if not greater than the angular rotation value then store a second logic value into the location word until complete; and time stamping the completed location word and storing the time in a non-volatile memory,” when used in combination with all other limitations of claim 11.
	Claims 12-20 are allowed for depending on claim 11.

The closest references are found based on the updated search:
a)  Muller et al. discloses “Device for the position detection of an elevator car” (see 2015/0008076)
b)  Plettner discloses “Transponder-assisted positioning system” (see 2007/0143006)
c)  Essati et al. discloses “Method and system for sensing the position of a vehicle” (see 2012/0287280)
However, the combination of each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of the independent claims, therefore claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867